Reasons for Allowance
Claims 1-3, 5, 7, 9, 11-13, 15, 17, 19 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-3, 5, 7, 9, 11-13, 15, 17, 19 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach A service processing method, comprising:
receiving, by a first server possessing a first service function, a first service request sent by a user terminal over a computer network;
generating, by the first server based on the first service request, a first service result according to the first service function; sending, by the first server, the first service result in parallel to the user terminal and a second server possessing a second service function over the computer network;
receiving, by the second server, the first service result from the first server;
generating, by the second server based on the first service result, a second service result including a payment page according to the second service function;
receiving, by the user terminal, the first service result from the first server;
generating, by the user terminal, a second service request based on the first service result;
sending, by the user terminal, the second service request to the second server to request the second service result including the payment page; and
in response to receiving the second service request, sending, by the second server, the generated second service result including the payment page over the computer network to the user terminal, wherein the second server generates the second service result including the payment page before the second server receives, from the user terminal, the second service request for the second service result including the payment page and after the first server sends the first service result to the user terminal.

	The most analogous prior art includes Cullen (US 2006/0271497 A1), Yamano (US 2016/0275537 A1), Muriello (US 2013/0282821 A1) and Wilson (US 10,346,900 B1).
	Cullen discloses receiving purchase requests from a customer browser, generating a transaction identifier, and in response to an expected request, sending a response containing the transaction identifier and a redirection URL to the client browser by a merchant gateway.
	Cullen is deficient in a number of ways.  As written, the claims require that a second service result is generated before the second server receives the second service request for the second service result and after the first server sends the first service result to the user terminal.  Further The claims require the first service result is generated in parallel to both the user terminal and a second server, the second service result includes a payment page according to the second service function, receiving the first result from the first server, generating a second service request based on the first service result, sending the second request to the second server to request the second result including the payment page, and in response to receiving the second request, sending the second result to the user terminal.  Cullen does not adequately teach these concepts.   
In view of the above, Cullen fails to disclose or render obvious the combination of features as emphasized above.
Regarding Yamano, Yamano discloses an order confirmation screen (first service result), as the user selects a checkout key, the terminal displays a payment screen and requests credit card information to process payment.  The user inputs payment information and sends to the seller server. 
Though disclosing these features, Yamano does not disclose or render obvious the features emphasized above.
Regarding Wilson, Wilson discloses user interactions with a first interface including interactions that cause an interface not indicated by prefetch data to be generated.  A user interface for completing purchase of an item may be pre-generated after selection of a payment method for purchase of the item.  A cost of an item may determine whether a user interface is pre-generated in advance of user interaction to minimize the likelihood the user will abandon the purchase process.
Though disclosing this feature, Wilson does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Cullen, Yamano, Wilson, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 5 recites a method comprising substantially similar limitations as claim 1, though differing in scope, and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claim 11 recites a device comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claim 15 recites a device comprising substantially similar limitations as claim 1, though differing in scope, and recites allowable subject matter for the reasons identified above with respect to claim 1.

Claims 2-3, 7, 9, 12-13, 17 and 19 are dependencies of independent claims 1, 5, 11 and 15 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D H. Schuldt, A. Popovici and H. -. Schek, "Automatic generation of reliable e-commerce payment processes," Proceedings of the First International Conference on Web Information Systems Engineering, 2000, pp. 434-441 vol.1, doi: 10.1109/WISE.2000.882423., [abstract] describing generating payment processes automatically based on the customers specification of the e-commerce transaction.  Schuldt does not teach the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625